Case: 21-10353      Document: 00516063466         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 21, 2021
                                  No. 21-10353                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Sophia Liao,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-434-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Sophia Liao has moved for leave
   to withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Liao
   has not filed a response. We have reviewed counsel’s brief and the relevant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10353    Document: 00516063466         Page: 2   Date Filed: 10/21/2021




                                 No. 21-10353


   portions of the record reflected therein.     We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2